Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.	Claims 1-5, 8-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Patent 10,565,985) in view of Shive et al. (2019/0349213).
As to claims 1 and 8, Huang teaches a method and system, by one or more processors (col. 6, lines 26-28), for managing a voice response system comprising: receiving a communication from an individual (Fig. 3, 305 & 355 – What is the weather today?; col. 23, lines 1-28; col. 33, lines 36-46, col. 34, lines 5-12); determining a response to the received communication based on at least one data source associated with the individual (Fig. 3, col. 23, lines 1-28, col. 33, lines 52-65, col. 34, lines 18-31); and causing the determined response to be executed by a computing device (Fig. 3, client device 104 with response message; col. 23, lines 1-28, col. 33, lines 52-65, col. 34, lines 18-31).  Huang does not explicitly discuss receiving a communication from an individual wherein the communication is comprises a declaration articulated by the individual formulated as a self-expression not associated with a particular query nor command; determining the response is according to a contextual condition of the individual based on a cognitive state of the individual, temporal data, and geospatial 
Shive teaches receiving a communication from an individual wherein the communication is comprises a declaration articulated by the individual formulated as a self-expression not associated with a particular query nor command ([0005, 0165, 0173]); determining the response is based on a contextual condition of the individual according to a cognitive state of the individual ([0173]), temporal data ([0032, 0041]), and geospatial metrics, notwithstanding whether the contextual condition is derived from and explicit user input from the individual ([0041]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Shive into the teachings of Huang for the purpose of determining and transmitting automated communications to the user, determining that a user is tired and may set the light around the user to relaxing mode, and determining user eligibility metrics can be performed in any suitable manner.
As to claims 2, 9, and 16, Huang teaches the method of claim 1, the system of claim 8, and the computer program product of claim 15, wherein the determined response includes an auditory response, and the causing of the determined response to be executed by the computing device includes causing the auditory response to be rendered by a speaker (speaker 154) (col. 7, lines 20-30; col. 34, lines 5-36).
As to claims 3, 10, and 17, Huang teaches the method of claim 1, the system of claim 8, and the computer program product of claim 15, wherein the determined response includes an action performed by the computing device, and the causing of the determined response to be executed by the computing device causing the action to be 
As to claims 4, 11, and 18, Huang does not explicitly discuss the method of claim 1, the system of claim 8, and the computer program product of claim 15, wherein the determining of the response to the received communication is performed utilizing a cognitive analysis. However, Huang teaches the digital assistant application response to a communication from the individual “what is the weather today?” with the response “Today’s weather has a high of 33.degree.C. and low of 25.degreee.C with a low chance of thunderstorms” and response “There is Restaurant ABC 200 ft. from you. Would you like more choice?” from the individual communication “Find me a restaurant” (Fig. 3; col. 33, line 41 through col. 34 line 36). Hence, it would have been obvious that the response to the received communication is performed utilizing a cognitive analysis in order to understand the individual inquiry and response correctly and properly.
As to claims 5, 12, and 19, Huang teaches the method of claim 1, the system of claim 8, and the computer program product of claim 15, wherein the at least one data source associated with the individual includes at least one of electronic communications, social media activity, and a schedule (col. 23, lines 20-25).
Claim 15 is rejected for the same reasons discussed above with respect to claim 1. Furthermore, Huang teaches a computer program product for managing a voice response system by one or more processors, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program .

3.	Claims 6-7, 13-14, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Patent 10,565,985) and Shive et al. (2019/0349213) in view of Parson et al. (2018/0121432).
As to claims 6, 13, and 20, Huang and Shive do not explicitly discuss the method of claim 1, the system of claim 8, and the computer program product of claim 15, wherein the at least one data source includes data collected by at least one sensor. However, Huang teaches the digital assistant application display the response “There is Restaurant ABC 200 ft. from you. Would you like more choices” (Fig. 3); hence it would have been obvious that a GPS or sensor that collect location of the individual in order to response there is restaurant ABC 200 ft. from the individual.
Parson teaches data source includes data collected by at least one sensor (Figs. 5-7, at least [0126] and throughout the patent application).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Parson into the teachings of Huang and Shive for the purpose of using sensor data collected for maintaining context awareness, identifying location and movements of a user.
As to claims 7, 14, and 21, Parson teaches the method of claim 1, the system of claim 8, and the computer program product of claim 15, further comprising: receiving feedback from the individual after the causing of the determined response to be executed by the computing device; receiving a second communication from the .
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argues that Huang fails to teach new limitations recited in newly amended independent claims 1, 8, and 15. Please refer to the above claims rejections with respect to claims 1, 8, and 15.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weng et al. (2018/0240459) teaches method and system for automation of response selection and composition in dialog systems where the system predict the user’s physical and mental state and energy level.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652